Citation Nr: 9924953	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.  

A rating decision of August 1996 granted a total disability 
rating by reason of individual unemployability due to 
service-connected disabilities.  At the time, service 
connection was in effect for PTSD; residuals of a gun shot 
wound of the right lower extremity, rated 40 percent 
disabling; lumbosacral strain, rated 
10 percent disabling; and residuals of a gun shot wound of 
the left thigh, rated 
30 percent disabling.  The combined schedular evaluation was 
80 percent.  

In a statement dated in September 1997, the veteran requested 
reopening his claim for increased evaluations for all of the 
service-connected disabilities.  A rating decision of 
February 1998 increased the rating for lumbosacral strain to 
20 percent by way of clear and unmistakable error, but the 
ratings for the other service-connected disabilities were 
continued.  The veteran's notice of disagreement, received in 
March 1998, addressed only the issue of a higher rating for 
PTSD.  That is the sole issue developed for appellate review.  


REMAND

In his July 1998 substantive appeal and at the time of his 
hearing before a member of the Board in June 1999, the 
veteran indicated his desire to address the requisite 
criteria for a higher schedular rating.  Hearing transcript, 
page 22.  

A review of the statement of the case provided to the veteran 
in April 1998 does not reflect that the rating criteria in 
effect at that time were furnished to the veteran.  Prior to 
the veteran's request to reopen his claim, the Schedule for 
Rating Disabilities was revised with respect to the 
regulations applicable to rating mental disorders.  These 
changes became effective November 7, 1996.  61 Fed.Reg. 
52695-52702 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  
It is that criteria that should be furnished to the veteran.  

The veteran also testified at his hearing that he questioned 
the adequacy of the examination provided by VA in April 1996.  
In light of this testimony and of the regulatory changes 
since April 1996, the Board is of the opinion that an 
additional examination is appropriate.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, which includes obtaining an 
adequate VA examination.  38 U.S.C.A. § 5107(a); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes providing additional 
VA examinations by a specialist when recommended, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The examination must also provide sufficient reference to the 
pertinent schedular rating criteria to be adequate for rating 
purposes.  See Massey, 7 Vet. App. 204.  Consideration of 
factors wholly outside the rating criteria would constitute 
error as a matter of law.  Id. at 207-08.  It must be kept in 
mind that the use of manifestations not resulting from the 
disability in establishing the evaluation for this disorder 
is to be avoided.  38 C.F.R. § 4.14.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the following 
development:

1.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of 
impairment caused by his service-
connected PTSD.  The claims folder and a 
copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  All 
necessary tests and studies should be 
conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  

The report of examination should contain 
a detailed account of all manifestations 
of PTSD found to be present.  The 
examiner should also comment on the 
extent to which the service-connected 
disability impairs the veteran's 
occupational and social functioning.  
The examiner is requested to assign a 
numerical code for the Global Assessment 
of Functioning (GAF).  

2.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the veteran's claim 
only in light of the rating criteria 
effective November 7, 1996.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












